Citation Nr: 1641008	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service with the United States Air Force from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied entitlement to service connection for tinnitus.

Although the April 2010 rating decision also denied the Veteran service connection for diabetes mellitus, examination of the Veteran's October 2012 formal appeal reveals that he clearly and unambiguously specified that he was only appealing the denial of his tinnitus claim.  Accordingly, the Board will not adjudicate the matter of entitlement to service connection for diabetes mellitus, as the Veteran has not appealed that matter to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Part III, below will discuss rules of law specific to service connection claims for tinnitus, and will apply the evidentiary standards above to the Veteran's claim.


III. Elements of Service Connection

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Additionally, VA has identified certain chronic diseases for which medical nexus may be presumed if certain criteria are met; tinnitus is such a chronic disease because it is an "organic disease of the nervous system."  38 C.F.R. §§ 3.303 (a), (b), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258 (2015), Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's personnel records reveal that his military occupation specialty during service was aero ground equipment operator and gas engine room repairman.  A March 2010 VA examination report indicates that the Veteran had a history of in-service acoustic trauma related to his duties during active service, specifically from acoustic trauma while working on the flight line as well as turbine engines and aircrafts.  The Veteran described symptoms such as difficulty hearing and ringing in his ears, with onset of ringing in his ears beginning in 1967.  He reported that it was recurrent and intermittent in both ears, approximately two times per month, and lasting for about 15 minutes at a time.  The Veteran indicated that he used his left hand to fire weapons, and that he used hearing protection.  Post-service the Veteran reported working as an electrician for 40 years without hearing protection, and also indicated that he had used power tools with hearing protection.  The Veteran did not report any history of head trauma, previous ear disease, or ear disease in his family.  Although the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus and provided a positive etiology opinion linking the Veteran's bilateral hearing loss to acoustic trauma in service, the examiner provided a negative etiology opinion for the Veteran's tinnitus.  The rationale provided for this negative etiology opinion was simply that the type of intermittent and infrequent tinnitus reported by the Veteran is not "usually the type of tinnitus associated with acoustic trauma."  The examiner noted that the basis of the Veteran's diagnosis of tinnitus was the Veteran's description of his tinnitus symptoms.

On the Veteran's October 2012 formal appeal, he further clarified that he was exposed to the extremely loud noise of operating aircraft engines on a daily basis during active duty service.  He also explained that the only electric tools that he used were hand-held drill, usually battery-operated, and occasionally a hand-held reciprocating saw.  He indicated that those tools were not loud, and that the noise emanating from them was "no way near as loud" as the noise he was exposed to while working on the flight line during active duty service.

First, the Board finds that while the Veteran's service treatment records do not document tinnitus, the acoustic trauma reported by the Veteran is consistent with the nature of his military service, as recognized by the VA examiner in providing a positive etiology opinion with regard to the Veteran's service-connected bilateral hearing loss.  Additionally, as noted by the United States Court of Appeals for Veterans Claims (the Court), VA has acknowledged that "tinnitus is a symptom that is associated with many conditions, including acute noise exposure and noise-induced hearing loss," and that "acoustic trauma is the most common cause of tinnitus."  See Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) (citing U.S. Dep't of Veterans Affairs, Veterans Benefits Admin., Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus (2010)).  However, citing a VA policy document, the Court further explained that VA has also acknowledged that sometimes the etiology of tinnitus cannot be identified because there are many potential causes, such as Meniere's disease, head injury, certain medications, hypertension, kidney disease, and other medical conditions.  See id.

Second, the Board finds that the Veteran's lay statements with regard to the onset of his tinnitus, the nature of his symptoms, and the circumstances of his in-service and post-service noise exposure are both competent and credible.  The Veteran is competent to report the nature of his tinnitus symptoms because they are, as indicated by the March 2010 VA examiner, subjective in nature and as such do not require any specialized medical expertise to identify or describe.  The Veteran is competent to report the onset of his tinnitus symptoms and the nature of his in-service and post-service noise exposure because such subjects pertain to factual observations that are directly within the Veteran's ability to experience, remember, and describe.  Additionally, all of the Veteran's symptoms with regard to noise exposure and his tinnitus symptoms are credible, because they are corroborated by his personnel records, consistent with the nature of his service, and there is no persuasive evidence in the claims file that negates, undermines, or otherwise contradicts the substance of his lay statements. 

Accordingly, the Board finds that there is sufficient evidence to meet the first two elements of service connection because there is evidence of current diagnosis of tinnitus and an in-service cause or event for this condition.  

However, with regard to the third and final element of service connection, the Board must first address the negative etiology opinion provided by the March 2010 VA examiner.  The Board notes that although the examiner acknowledged that acoustic trauma is a cause of tinnitus and that the Veteran had been exposed to acoustic trauma in service, he concluded that the Veteran's tinnitus was not caused by acoustic trauma in service solely on the basis that tinnitus associated with acoustic trauma is not usually intermittent and infrequent.  Moreover, the examiner did not identify any other possible causes of the Veteran's tinnitus, and did not address the Veteran's reported onset of tinnitus in 1967 and continued symptomatology since service in providing his rationale for a negative etiology opinion.  Therefore, the Board finds that the negative etiology opinion provided by the March 2010 VA examiner is of limited probative value.

Accordingly, with consideration for the presumptive service connection provisions of 38 C.F.R. § 3.303, the Veteran's competent and credible lay statements of in-service symptom onset and acoustic trauma that are consistent with the nature of his service, and his continued symptomatology since service, the Board finds that the evidence in favor of and against an award of service connection for tinnitus is at least equal.  Accordingly, affording the Veteran the benefit of the doubt, an award of service connection for tinnitus is warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


